DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a Final Office Action in response to communications received Oct. 09, 2020.  Claims 5-10, 20-21 have been canceled. Claims 1, 3-4, 14 and 18 have been amended.  No new claims have been added.  Therefore, claims 1-4, 11-19 and 22-31 are pending and addressed below.

	Response to Arguments/Amendments
         Claim Rejections - 35 USC § 101
Applicant's arguments filed 10/09/2020 have been fully considered but they are not persuasive. 
(1)  In the remarks applicant discusses the 2019 guidance step 2A prong 1 pointing to the Independent claims
Application recites claim 1 limitations:
A method performed by transaction computer comprising one or more processors and programming instructions encoded on a non-transitory computer-readable medium which, when the program instructions are executed by the one or more processors, causes the transaction computer to perform the method comprising:
receiving, by the transaction computer, a transaction card security profile configured by a card party, wherein card party comprises a card vendor, a redeeming merchant, a transaction facilitator, a transaction processor, a card processor, a card issuer, 
storing, by the transaction computer, the transaction card security profile in a database coupled to the transaction computer;
updating, by the transaction computer, the one or more requirements stored in any of the three levels of hierarchy;
receiving, by the transaction computer, a request to activate a transaction card associated with the transaction card security profile, wherein the transaction card has not been activated and wherein the transaction card is both a physical card and an electronic card;
determining, by the transaction computer, whether the request satisfies the security transaction card profile’s one or more requirements; and
activating, by the transaction computer, the transaction card associated with the transaction card security profile based on the determination that the request satisfies the one or more requirements.
Recites claim 14 limitations “A system comprising:  a database: and a transaction computer comprising one or more processors and programming instructions encoded on a non-transitory computer readable medium which, when executed by the one or more processors, causes the transaction computer to:  receive a security profile associated with a transaction card, wherein the transaction card has not been activated, wherein the transaction card is both a physical card and an electronic card, 
Recites claim 18 limitations “A non-transitory computer-readable medium encoded with a computer program comprising instructions that when executed by one or more processors of a transaction computer causes the transaction computer to:  receive a security profile associated with a transaction card, wherein the transaction card has not been activated, wherein the transaction card is both a physical card and an electronic card, and configured by a card party, wherein card party comprises a card vendor, a redeeming merchant, a transaction facilitator, a transaction processor, a card processor, a card issuer, or combinations thereof, and wherein fully reconfigurable comprises changing or updating, by the card party, one or more requirements stored in any of the three levels of hierarchy”
Applicant argues that because the independent claims require one or more processors which execute programming and instructions to effectuate the method and systems, technology is integrated in the claims.  Applicant points to the 2019 guidance which recite consideration which are indicative that an additional element or combination of elements integrate the abstract idea into a practical application...which the additional elements implements a judicial exception with or uses a judicial exception in conjunction with a particular machine or manufacture that is integral to the claims.   The examiner Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011).
Recitation of general purpose computer structure and function that applies a judicial exception, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a particular machine (as in Bilski).  The specification states without any details as to structure or specific programming that the system comprises a database and processor where the processor performs common computer functions of receiving data and request related to a financial event, determining request satisfies financial conditions, activate card and transmit activation indication.  (see para 0004).   In para 0019 the specification discloses that the systems can by a plurality of systems of different entities capable of communicating with transaction processors in order to store data and can comprise CPU’s or other types of processing devices which has the ability.  See also para 0038-0039.  Nowhere in the specification is there any disclosure of details to perform any of the functions or any special programming required. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008).  Applicant’s argument is not persuasive.  The rejection is maintained.
Claim Rejections - 35 USC § 103
Applicant's arguments filed 10/09/2020 have been fully considered but they are not persuasive. 
(1)  In the remarks applicant argues that the prior art reference Lily discloses providing extra credit lines on existing credit cards.  Applicant argues that Lily therefore does not teach “activating the transaction card based on the determination that the transaction request satisfies the one or more requirements or wherein the transaction card has not been activated, because Lily discloses cards previously activated.  With respect to the prior art Lily, Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Examiner believes that the currently pending claims would be properly rejected under 35 U.S.C. 103(a) in view of Brown and Walker. Based on an updated search of the art, a new reference in combination with Lily was used in the rejection below.  The examiner disagrees that existing account is in compliance with activating cards as existing cards can be inactive, locked or suspended.  Accordingly prior art that teaches activating existing cards in not teaching against Lily.  See rejection below.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 11-19 and 22-31 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-4, 11-13 and 24-29:
STEP 1.  Per Step 1 of the two-step analysis, the claims are determined to include a software method, as in independent Claim 1 and in the therefrom dependent claims.  Such methods fall under the statutory category of "process."  Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a process directed toward mitigating fraud by receiving security card profile data, storing security profile requirements for different hierarchical levels, updating the data requirements, receiving a request, determining request satisfies requirements and activating the transaction card.. The specification (see title of the invention-- CONFIGURING RISK TOLERANCE IN TRANSACTION CARDS”) makes clear that the focus of the invention is to allow parties to easily configure their stored-value card programs to address fraud (see para 0002-0003) where the delay activation is a “fraud prevention measure” (see para 0025). Fraud prevention is explicitly risk mitigation.  Therefore, the focus of the claimed invention is in the category of methods of organizing human activity in the sub-category of fundamental economic practices and principles.  Additionally, the claimed invention is directed toward processes capable of being performed mentally which is included in the grouping of abstract ideas.  That is, other than reciting a “transaction computer comprising one or more processors and programming instructions on a computer readable medium” nothing in the claim element precludes the step from practically being performed in the mind. For example, the processes of receiving information, receiving a request to activity a card and determining is request satisfies a security profile can be performed by mental processes.  The steps of storing data, updating requirements and activating a card can easily be performed with pen and paper or manually. The application a transaction computer simply provide a relationship that can be performed mentally and adding additional properties and persons does not move the claimed process in the context of this claim beyond the user mentally or manually performing the claimed steps. This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.

STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a method performed by a computer with one or more processors, programming instructions on a computer readable medium when execute the computer (1) receives data, (2) stores data, (3) update requirements, (4) receive request to activate a card, wherein clauses do not affect the receive request operation of limitation 4, but instead is directed toward limiting the condition of the transaction card in limitation 4 (5) determine whether request satisfies conditions (6) activate card based on determination.   The wherein clause of limitation (4) does not affect the operation of limitation 4, but instead are data for consideration in limitation 4. The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed at the computer at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that a human could be performing the claimed steps.   Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   Limitations 1 and 2 are an insignificant extra pre-solution activity or collecting and storing data.  The wherein clause of limitation (1) does not affect the operation of limitation 1, but instead are data for consideration security profiles.  Although limitations (2)-(5) recite security profile usage, the clause is left hanging as the data components within the wherein clause has no effect of the process. Limitation (3) is directed toward modifying transaction security requirements and has no impact or effect upon technology.  Limitation (4) is directed toward data comparison.  Limitation (5) is directed toward post-solution activity of activity a transaction card to complete the business process. 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept of collecting and storing data, updating requirements for transaction security, comparing data, receiving a request to perform an account activation, determining request satisfies conditions and activating a card.
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an unconventional non-routine function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “unconventional” steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to transaction computer implementation of the abstract idea into a practical application. Taking the claimed elements separately, the functions performed at the computer at each step of the process is purely conventional.  The claimed limitations are not even clear as to what technological process if any is actually performing the different functions. As such any technical process can be used to implement the functions claimed as long as the process is capable of producing the results recited.   Using technology to collect, store, update, compare data are some of the most basic functions of a computer.  The recitation of “security profile” is nothing more than what the data is meant to represent.  A human mind could interpret the data. 
None of these activities are used in some unconventional manner nor do any produce some unexpected result. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of the method claims add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis is equally generic and conventional.  The ordering of the steps is therefore ordinary and conventional.
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to collect and store data to and receiving a request to activate a card by determining whether to activate a card based on transaction security profile requirements satisfied.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an unconventional non-routine method for activating a card that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “unconventional” steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified. 
The additional element of using a transaction computer executing instructions amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the examiner provides:
US Patent No. 7,630,986 B1 by Herz et al, US Patent No. 6,516,056 B1 by Justice et al; US Pub No. 2011/0145081 A1 by Tomchek et al; US Pub. 2010/0169170 A1 by Fordyce III et al. 
See also 2106.05 (d) of the MPEP. 
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec. 838 F.3d at 1321,120 USPG2d at 1382 (utilizing an intermediary computer to forward information); 71/ Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016} (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPG2d 1030, 1093 (Fed. Cir. 2015} (sending messages over a network); buySAFE, Inc. v. Google, Inc., 785 F,3d 1350, 1355, 112 USPQ2d 1033, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); hut see DDR Holdings, LLC v. Hotels.oorn, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1037, 1106 (Fed. Cir. 2014} ("Unlike the claims in Ultramerciai, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
Electronic recordkeeping, Alice Corp., 134 S, Gt. at 2353, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramerciai, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information arid determine the price. Versata Dev. Group. Inc, v. SAP Am., Inc., 733 F.3d 1306, 1331,115 USPQ2d 1681, 1639 (Fed. Cir. 2015).
Other examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015

The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory.  In reference to claims 2-4, 11-13 and 24-29, these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014).  If applicant believes the dependent claims 2-5, 11-13 and 24-29 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 14-17 and 30:
STEP 1.  Per Step 1 of the two-step analysis, the claims are determined to include a systems, as in independent Claim 14 and in the therefrom dependent claims.  Such systems fall under the statutory category of "machine."  Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a process directed toward mitigating fraud by receiving security card profile data, storing security profile requirements for different hierarchical levels, updating the data requirements, receiving a request, determining request satisfies requirements and activating the transaction card.. The specification (see title of the invention-- CONFIGURING RISK TOLERANCE IN TRANSACTION CARDS”) makes clear that the focus of the invention is to allow parties to easily configure their stored-value card programs to address fraud (see para 0002-0003) where the delay activation is a “fraud prevention measure” (see para 0025). Fraud prevention is explicitly risk mitigation.  Therefore, the focus of the claimed invention is in the category of methods of organizing human activity in the sub-category of fundamental economic practices and principles.  Additionally, the claimed invention is directed toward processes capable of being performed mentally which is included in the grouping of abstract ideas.  That is, other than reciting a “transaction computer comprising one or more processors and programming instructions on a computer readable medium” nothing in the claim element precludes the step from practically being performed in the mind. For example, the processes of receiving information, receiving a request to activity a card and determining is request satisfies a security profile can be performed by mental processes.  The steps of storing data, updating requirements and activating a card can easily be performed with pen and paper or manually. The application a transaction computer simply provide a relationship that can be performed mentally and adding additional properties and persons does not move the claimed process in the context of this claim beyond the user mentally or manually performing the claimed steps. This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.

STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process performed by a system computer with one or more processors, programming instructions on a computer readable medium when execute the computer (1) receives data, wherein clauses do not affect the receive request operation of limitation 1, but instead is directed toward limiting the condition of the transaction card in limitation 1 (2) stores data, (3) update requirements, (4) receive request to activate a card, (5) determine whether request satisfies conditions (6) activate card based on determination.   The wherein clause of limitation (1) does not do not affect the operation of limitation 1, but instead are data for consideration in limitation 1.  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed at the computer at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that a human could be performing the claimed steps.   Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   Limitations 1 and 2 are an insignificant extra pre-solution activity or collecting and storing data.  The wherein clause of limitation (1) does not affect the operation of limitation 1, but instead are data for consideration security profiles.  Although limitations (2)-(5) recite security profile usage, the clause is left hanging as the data components within the wherein clause has no effect of the process. Limitation (3) is directed toward modifying transaction security requirements and has no impact or effect upon technology.  Limitation (4) is directed toward data comparison.  Limitation (5) is directed toward post-solution activity of activity a transaction card to complete the business process. 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept of collecting and storing data, updating requirements for transaction security, comparing data, receiving a request to perform an account activation, determining request satisfies conditions and activating a card.
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an unconventional non-routine function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “unconventional” steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to transaction computer implementation of the abstract idea into a practical application.  The additional elements of the system include a computer comprising one or more processors, programming instruction encoded on a non-transitory computer readable medium when executed by the one or more processor performs the claimed functions.  Mere existence of computer elements to perform functions is not sufficient to provide patent eligibility.  Computer hardware—a “processors”, “non-transitory compute readable medium”, with an “instructions” and “databases” . . . –is purely functional and generic. Nearly every computer will include a “processors”, “non-transitory compute readable medium”, with a “instructions” and “databases”  capable of performing the basic receiving, storing, updating and transmitting functions required by the independent claims . . . As a result, none of the hardware recited by the claims offers a meaningful limitation beyond generally linking the use of the claimed subject matter to a particular technological environment, that is, implementation via computers.  With respect to the transaction card, the transaction card itself performs no functions, this is because the activating of the card is not performed by the card.  
Taking the claimed elements separately, the functions performed at the computer at each step of the process is purely conventional.  The claimed limitations are not even clear as to what technological process if any is actually performing the different functions. As such any technical process can be used to implement the functions claimed as long as the process is capable of producing the results recited.  Using technology to collect, store, update, compare data are some of the most basic functions of a computer.  The recitation of “security profile” is nothing more than what the data is meant to represent.  A human mind could interpret the data. 
None of these activities are used in some unconventional manner nor do any produce some unexpected result. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of the method claims add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis is equally generic and conventional.  The ordering of the steps is therefore ordinary and conventional.
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to collect and store data to and receiving a request to activate a card by determining whether to activate a card based on transaction security profile requirements satisfied.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an unconventional non-routine method for activating a card that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “unconventional” steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified. 
The additional element of using a transaction computer executing instructions amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the examiner provides:
US Patent No. 7,630,986 B1 by Herz et al, US Patent No. 6,516,056 B1 by Justice et al; US Pub No. 2011/0145081 A1 by Tomchek et al; US Pub. 2010/0169170 A1 by Fordyce III et al. 
See also 2106.05 (d) of the MPEP. 
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec. 838 F.3d at 1321,120 USPG2d at 1382 (utilizing an intermediary computer to forward information); 71/ Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016} (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPG2d 1030, 1093 (Fed. Cir. 2015} (sending messages over a network); buySAFE, Inc. v. Google, Inc., 785 F,3d 1350, 1355, 112 USPQ2d 1033, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); hut see DDR Holdings, LLC v. Hotels.oorn, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1037, 1106 (Fed. Cir. 2014} ("Unlike the claims in Ultramerciai, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
Electronic recordkeeping, Alice Corp., 134 S, Gt. at 2353, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramerciai, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information arid determine the price. Versata Dev. Group. Inc, v. SAP Am., Inc., 733 F.3d 1306, 1331,115 USPQ2d 1681, 1639 (Fed. Cir. 2015).

Other examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015

The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory.  In reference to claims 15-17 and 30, these dependent claim have also been reviewed with the same analysis as independent claim 14. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 14. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014).  If applicant believes the dependent claims 15-17 and 30 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 18-19, 22-23 and 31:
STEP 1.  Per Step 1 of the two-step analysis, the claims are determined to include a non-transitory computer-readable medium, as in independent Claim 18 and in the therefrom dependent claims.  Such mediums fall under the statutory category of "manufacture."  Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a process directed toward mitigating fraud by receiving security card profile data, storing security profile requirements for different hierarchical levels, updating the data requirements, receiving a request, determining request satisfies requirements and activating the transaction card.. The specification (see title of the invention-- CONFIGURING RISK TOLERANCE IN TRANSACTION CARDS”) makes clear that the focus of the invention is to allow parties to easily configure their stored-value card programs to address fraud (see para 0002-0003) where the delay activation is a “fraud prevention measure” (see para 0025). Fraud prevention is explicitly risk mitigation.  Therefore, the focus of the claimed invention is in the category of methods of organizing human activity in the sub-category of fundamental economic practices and principles.  Additionally, the claimed invention is directed toward processes capable of being performed mentally which is included in the grouping of abstract ideas.  That is, other than reciting a “transaction computer comprising one or more processors and programming instructions on a computer readable medium” nothing in the claim element precludes the step from practically being performed in the mind. For example, the processes of receiving information, receiving a request to activity a card and determining is request satisfies a security profile can be performed by mental processes.  The steps of storing data, updating requirements and activating a card can easily be performed with pen and paper or manually. The application a transaction computer simply provide a relationship that can be performed mentally and adding additional properties and persons does not move the claimed process in the context of this claim beyond the user mentally or manually performing the claimed steps. This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.

STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a method performed by a computer with one or more processors, programming instructions on a computer readable medium when execute the computer (1) receives data, wherein clauses do not affect the receive request operation of limitation 1, but instead is directed toward limiting the condition of the transaction card in limitation 1 (2) stores data, (3) update requirements, (4) receive request to activate a card, (5) determine whether request satisfies conditions (6) activate card based on determination.    The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed at the computer at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that a human could be performing the claimed steps.   Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   Limitations 1 and 2 are an insignificant extra pre-solution activity or collecting and storing data.  The wherein clause of limitation (1) does not affect the operation of limitation 1, but instead are data for consideration security profiles.  Although limitations (2)-(5) recite security profile usage, the clause is left hanging as the data components within the wherein clause has no effect of the process. Limitation (3) is directed toward modifying transaction security requirements and has no impact or effect upon technology.  Limitation (4) is directed toward data comparison.  Limitation (5) is directed toward post-solution activity of activity a transaction card to complete the business process. 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept of collecting and storing data, updating requirements for transaction security, comparing data, receiving a request to perform an account activation, determining request satisfies conditions and activating a card.
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an unconventional non-routine function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “unconventional” steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to transaction computer implementation of the abstract idea into a practical application. Taking the claimed elements separately, the functions performed at the computer at each step of the process is purely conventional.  The claimed limitations are not even clear as to what technological process if any is actually performing the different functions. As such any technical process can be used to implement the functions claimed as long as the process is capable of producing the results recited.  Using technology to collect, store, update, compare data are some of the most basic functions of a computer.  The recitation of “security profile” is nothing more than what the data is meant to represent.  A human mind could interpret the data. 
None of these activities are used in some unconventional manner nor do any produce some unexpected result. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of the method claims add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis is equally generic and conventional.  The ordering of the steps is therefore ordinary and conventional.
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to collect and store data to and receiving a request to activate a card by determining whether to activate a card based on transaction security profile requirements satisfied.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an unconventional non-routine method for activating a card that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “unconventional” steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified. 
The additional element of using a transaction computer executing instructions amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the examiner provides:
US Patent No. 7,630,986 B1 by Herz et al, US Patent No. 6,516,056 B1 by Justice et al; US Pub No. 2011/0145081 A1 by Tomchek et al; US Pub. 2010/0169170 A1 by Fordyce III et al. 
See also 2106.05 (d) of the MPEP. 
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec. 838 F.3d at 1321,120 USPG2d at 1382 (utilizing an intermediary computer to forward information); 71/ Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016} (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPG2d 1030, 1093 (Fed. Cir. 2015} (sending messages over a network); buySAFE, Inc. v. Google, Inc., 785 F,3d 1350, 1355, 112 USPQ2d 1033, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); hut see DDR Holdings, LLC v. Hotels.oorn, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1037, 1106 (Fed. Cir. 2014} ("Unlike the claims in Ultramerciai, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
Electronic recordkeeping, Alice Corp., 134 S, Gt. at 2353, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramerciai, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information arid determine the price. Versata Dev. Group. Inc, v. SAP Am., Inc., 733 F.3d 1306, 1331,115 USPQ2d 1681, 1639 (Fed. Cir. 2015).

Other examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015

The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory.  In reference to claims 19, 22-23 and 31, these dependent claim have also been reviewed with the same analysis as independent claim 18. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 18. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014).  If applicant believes the dependent claims 19, 22-23 and 31 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 13 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2002/0156723 A1 by Lilly et al. (Lilly) in view of US Pub No. 2010/0305993 A1 by Fisher (Fisher) and further in view of US Pub No. 2004/0230536 A1 by Fung et al. (Fung)
In reference to Claim 1:
Lilly teaches:
(Currently Amended) A method ((Lilly) in at least Abstract performed by transaction computer comprising one or more processors and programming instructions encoded on a non-transitory computer-readable medium which, when the program instructions are executed by the one or more processors ((Lilly) in at least FIG. 6; para 0033-0034, 04), causes the transaction computer to perform the method ((Lilly) in at least para 0033-0034) comprising:
receiving, by the transaction computer, a transaction card security profile configured by a card party, wherein card party comprises a card vendor, a redeeming merchant, a transaction facilitator, a transaction processor, a card processor, a card issuer, or combinations thereof ((Lilly) in at least FIG. 2, FIG. 3A; para 0049-0052-0059 wherein the prior art teaches a customer profile includes a customer risk profile, para 0063, para 0064-0065), and wherein the transaction card security profile comprise three levels of hierarchy [segment1, segment2, segment3, risk category] and is fully reconfigurable at any time, wherein fully reconfigurable comprises changing or updating one or more requirements stored in any of the three levels of hierarchy [segment1, segment2, segment3]  ((Lilly) in at least FIG. 1; Abstract; para 0036, para 0040, para 0041-0043, para 0046, para 0050 wherein the prior art teaches segment 1 (general purpose credit line, segment 2 associated with cash advanced credit line, segment 3 associated with extra credit line; para 0063-0064 wherein the prior art teaches customer to make changes to credit profiles with respect to lines of credit and vendor changes provided, para 0090 wherein the prior art teaches specific credit buckets)
storing, by the transaction computer, the transaction card security profile in a database coupled to the transaction computer ((Lilly) in at least para 0039, para 0043, para 0055-0056, para 0059-0060, para 0063, para 0092 wherein the prior art teaches a vendor table);
updating, by the transaction computer, one or more requirements stored in any of the three levels of hierarchy; ((Lilly) in at least para 0050, para 0055-0056, para 0059-0060, para 0063-0065, para 0067-0068)
receiving, by the transaction computer, a request to activate a transaction card associated with the transaction card security profile... ((Lilly) in at least FIG. 3B, para 0033, para 0047, para 0052); and
determining, by the transaction computer, whether the request satisfies the transaction card security profile’s one or more requirements.((Lilly) in at least para 0051-0053), and 
activating, by the transaction computer, the transaction card associated with the transaction card security profile based on the determination that the request satisfies the one or more requirements. ((Lilly) in at least FIG. 3B, FIG. 7D, para 0033, para 0047, para 0051-0053, para 0089, para 0115, para 0124)
Lilly does not explicitly teach the term hierarchy:
receiving, by the transaction computer, a request to activate a transaction card associated with the transaction card security profile, wherein the transaction card has not been activated and wherein the transaction card is both a physical card and an electronic card
and wherein the transaction card security profile comprises three levels of hierarchy … three levels of hierarchy
Fisher teaches:
wherein the transaction card security profile comprises three levels of hierarchy and is fully reconfigurable at any time, wherein fully reconfigurable comprises changing or updating one or more requirements stored in any of the three levels of hierarchy ((Fisher) in at least Abstract; FIG. 4; para 0008, para 0020-0023, para 0025, para 0045-0046, para 0055-0056);
storing the transaction card security profile in a database coupled to the transaction computer ((Fisher) in at least para 0022, para 0056);
updating one or more requirements stored in any of the three levels of hierarchy ((Fisher) in at least para 0046);
Although Lilly does not explicitly recite the term “hierarchy”, the prior art Lilly teaches customer groups where card products are divided in segment levels based on profile risk.  Since different segment levels of credit products of the prior art is explicitly associated with customer groups, the prior art provides some teaching that would have led one of ordinary skill in the art to arrive at the claimed invention.
Both Lilly and Fisher are directed toward categorizing customers.  Fisher teaches the motivation creating customer category tiers (i.e. hierarchy) in response to a determined risk profile of the customer.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the categorization and segment1, segment2 and segment3 of Lilly to include language including customer category tiers as taught by Fisher since Fisher teaches the motivation creating customer category tiers (i.e. hierarchy) in response to a determined risk profile of the customer.  
Fung teaches:
receiving, by the transaction computer, a request to activate a transaction card associated with the transaction card security profile, wherein the transaction card has not been activated and wherein the transaction card is both a physical card and an electronic card ((Fung) in at least abstract; para 0010, para 0072, para 0076-0077, para 0085-0086, para 0190, para 0196-0198, para 0203-0204, para 0213, para 0216)
Both Lilly and Fung are directed toward processes to activate transaction cards.  Fung teaches the motivation of transaction cards that are both physical for providing information to a card reader and virtual cards in order to have transaction account devices which can be utilized at either brick to brick in-store use or virtual card use in digital wallets for transactions.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the transaction card parameters of Lilly to include both physical and virtual card account features of Fung since Fung teaches the motivation of transaction cards that are both physical for providing information to a card reader and virtual cards in order to have transaction account devices which can be utilized at either brick to brick in-store use or virtual card use in digital wallets for transactions.
Both Lilly and Fung are directed toward processes to activate transaction cards.    Fung teaches the motivation of activating pre-existing inactive cards in order to use the inactive card when the card has been inactivated for security reasons.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the transaction card activation of existing cards of Lilly to include activating existing inactive cards as taught by Fung since Fung teaches the motivation of activating pre-existing inactive cards in order to use the inactive card when the card has been inactivated for security reasons.
In reference to Claim 13:
The combination of Lilly, Fung and James discloses the limitations of independent claim 1.  Lilly further discloses the limitations of dependent claim 13
(Previously Presented) The method of claim 1 (see rejection of claim 1 above), 
wherein the transaction card security profile is configurable with requirements for each specific transaction card issued by a card issuer. ((Lilly) in at least FIG. 1-2, FIG. 3A; Abstract; para 0030, para 0036, para 0040, para 0041, para 0043, para 0046, para 0049, para 0050 wherein the prior art teaches segment 1 (general purpose credit line, segment 2 associated with cash advanced credit line, segment 3 associated with extra credit line; para 0051-0052, para 0058, para 0063, para 0064-0065; para 0090 wherein the prior art teaches specific credit buckets)
Claim 2-4, 11-12 and 24-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2002/0156723 A1 by Lilly et al. (Lilly) in view of US Pub No. 2010/0305993 A1 by Fisher (Fisher) in view of US Pub No. 2004/0230536 A1 by Fung et al. (Fung) as applied to claim 1 above, and further in view of US Pub. No. 7,614,549 B2 by Hogg et al (Hogg) 
In reference to Claim 2:
The combination of Lilly, Fung and James discloses the limitations of independent claim 1.  Lilly further discloses the limitations of dependent claim 2.
(Previously Presented) The method of claim 1 (see rejection of claim 1 above), 
wherein the one or more requirements is selected from the group consisting of:
no attempt has previously been made to transact business utilizing the transaction card associated with the transaction card security profile: .((Lilly) in at least para 0009 wherein the prior art teaches new account and new credit applications; para 0056 wherein the prior art teaches customer new to specific credit lines)
Lilly does not explicitly teach:
a time delay between time of activation of the transaction card associated with the transaction card security profile and time of receiving the request to transact business; 
a country code;
a merchant identification number; and a merchant category code.
Hogg teaches:
wherein the one or more requirements is selected from the group consisting of:
no attempt has previously been made to transact business utilizing the transaction card associated with the transaction card security profile ((Hogg) in at least Abstract; FIG. 11; Col 2 lines 45-67, Col 3 lines 1-8, Col 3 lines 25-43 wherein prior art teaches merchant provides blank cards): 
a time delay between time of activation of the transaction card associated with the transaction card security profile and time of receiving the request to transact business ((Hogg) in at least FIG. 14; Col 7 lines 10-23, Col 26 lines 58-67, Col 1-49); 
a country code ((Hogg) in at least Col 26 lines 30-40);
a merchant identification number;.((Hogg) in at least FIG. 6; FIG. 10; Col 10 lines 58-67, Col 11 lines 1-8, Col 12 lines 59-67) and
a merchant category code ((Hogg) in at least Col 14 lines 40-51).
Both Lilly and Hogg are directed toward processes for providing credit accounts to customers and identify merchants related to specific credit offers. Hogg teaches the motivation as a means for identifying merchants by utilizing codes such as county codes, merchant codes.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the identifying of applicable merchants as taught by Lilly to include identification codes as taught by Hogg since Hogg teaches the motivation as a means for identifying merchants by utilizing codes such as county codes, merchant codes.
In reference to Claim 3:
The combination of Lilly, Fisher, Fung and Hogg discloses the limitations of dependent claim 2.  Lilly further discloses the limitations of dependent claim 3.
(Currently Amended) The method of claim 2 (see the rejection of claim 2 above) further comprising:
Transmitting, by the transaction computer, an indication of the activation of the transaction card associated with the transaction card security profile((Lilly) in at least FIG. 3B, FIG. 7D, para 0033, para 0047, para 0051-0052, para 0089, para 0115, para 0124)
In reference to Claim 4:
The combination of Lilly, Fisher, Fung and Hogg discloses the limitations of dependent claim 2.  Lilly further discloses the limitations of dependent claim 4.
(Currently Amended) The method of claim 2 (see rejection of claim 1 above) further comprising:
declining [filter], by the transaction computer, to activate the transaction card associated with the transaction card security profile based on the determination that the request does not satisfy at least one of the one or more requirements ((Lilly) in at least para 0051-0053, para 0084-0085); and
transmitting, by the transaction computer, an indication of the declining to activate the transaction card associated with the transaction card security profile ((Lilly) in at least FIG. 7C-D; para 0051-0053, para 0084-0085).
In reference to Claim 11:
The combination of Lilly, Fung and James discloses the limitations of independent claim 1.  Lilly further discloses the limitations of dependent claim 11.
(Previously Presented) The method of claim 1 (see rejection of claim 1 above), 
wherein the transaction card security profile is configurable with requirements for … transaction cards issued by a card issuer ((Lilly) in at least FIG. 1-2, FIG. 3A; Abstract; para 0036, para 0040, para 0041, para 0043, para 0046, para 0049, para 0050 wherein the prior art teaches segment 1 (general purpose credit line, segment 2 associated with cash advanced credit line, segment 3 associated with extra credit line; para 0051-0052, para 0058, para 0063, para 0064-0065; para 0090 wherein the prior art teaches specific credit buckets)
Lilly or Fisher do not explicitly teach:
… all transaction cards issued by a card issuer.
Hogg teaches:
wherein the security profile is configurable with requirements for all transaction cards issued by a card issuer ((Hogg) in at least FIG, 3; FIG, 11 ; Col 5 lines 55-67, Col 7, Col 7 lines 1-25, Col 24)
Both Lilly and Hogg are directed toward processes for providing credit accounts to customers and identify merchants related to specific credit offers. Hogg teaches the motivation that it necessary to check credit for all card recipients for distribution of transaction cards issued by issuers.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the credit risk related to customer profiles to include credit evaluation of all customer profiles as taught by Hogg since Hogg teaches the motivation that it necessary to check credit for all card recipients for distribution of transaction cards issued by issuers
In reference to Claim 12:
The combination of Lilly, Fung and James discloses the limitations of independent claim 1.  Lilly further discloses the limitations of dependent claim 12
(Previously Presented) The method of claim 1 (see rejection of claim 1 above), 
wherein the transaction card security profile is configurable with requirements for …transaction cards issued by a card issuer in a specific card program. ((Lilly) in at least FIG. 1-2, FIG. 3A; Abstract; para 0036, para 0040, para 0041, para 0043, para 0046, para 0049, para 0050 wherein the prior art teaches segment 1 (general purpose credit line, segment 2 associated with cash advanced credit line, segment 3 associated with extra credit line; para 0051-0052, para 0058, para 0063, para 0064-0065; para 0090 wherein the prior art teaches specific credit buckets)
Lilly does not explicitly teach:
requirements for all transaction cards issued
Hogg teaches:
wherein the transaction card security profile is configurable with requirements for all transaction cards issued by a card issuer … ((Hogg) in at least FIG 3 and associated text, FIG. 14; Col 5 lines 55-87, Col 6 wherein the prior art teaches rules set on card use; Col 7 lines 4-25 wherein the prior art teaches a card program requires limits on a particular period of time, particular number of uses)
Both Lilly and Hogg are directed toward processes for providing credit accounts to customers and identify merchants related to specific credit offers. Hogg teaches the motivation that it necessary to check credit for all card recipients for distribution of transaction cards issued by issuers.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the credit risk related to customer profiles to include credit evaluation of all customer profiles as taught by Hogg since Hogg teaches the motivation that it necessary to check credit for all card recipients for distribution of transaction cards issued by issuers.
In reference to Claim 24:
The combination of Lilly, Fisher, Fung and Hogg discloses the limitations of dependent claim 2.  Lilly further discloses the limitations of dependent claim 24
(Previously Presented) The method of claim 2 (see rejection of claim 2 above), 
wherein the one or more requirements selected is no attempt has previously been made to transact business utilizing the transaction card associated with the transaction card security profile.((Lilly) in at least para 0009 wherein the prior art teaches new account and new credit applications; para 0056 wherein the prior art teaches customer new to specific credit lines)
In reference to Claim 25:
The combination of Lilly, Fisher, Fung and Hogg discloses the limitations of dependent claim 2.  Lilly further discloses the limitations of dependent claim 25
(Previously Presented) The method of claim 2 (see rejection of claim 2 above), 
Lilly does not explicitly teach:
wherein the one or more requirements selected is the time delay between time of activation of the transaction card associated with the transaction card security profile and time of receiving the request to transact business.
Hogg teaches:
 wherein the one or more requirements selected is the time delay between time of activation of the transaction card associated with the transaction card security profile and time of receiving the request to transact business ((Hogg) in at least FIG. 14 and associated text; Col 7 lines 10-26, Col 26 lines 58-67, Col 1-40).
Both Lilly and Hogg are directed toward processes for providing credit accounts to customers and identify merchants related to specific credit offers. Hogg teaches in the process of providing new credit accessible the motivation of distributing cards to users which once activated can be utilized anytime after distribution of blank cards, designation thereof and activation.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify credit card line use as taught by Lilly to include the distribution of card system for new lines of credit as taught by Hogg since Hogg teaches in the process of providing new credit accessible the motivation of distributing cards to users which once activated can be utilized anytime after distribution of blank cards, designation thereof and activation
In reference to Claim 26:
The combination of Lilly, Fung, James and Hogg discloses the limitations of dependent claim 2.  Lilly further discloses the limitations of dependent claim 26
(Previously Presented) The method of claim 2 (see rejection of claim 2 above), 
Lilly does not explicitly teach:
wherein the one or more requirements selected is the country code.
Hogg teaches:
wherein the one or more requirements selected is the country code. ((Hogg) in at least Col 26 lines 30-40);
Both Lilly and Hogg are directed toward processes for providing credit accounts to customers and identify merchants related to specific credit offers. Hogg teaches the motivation of utilizing codes such as county codes as a factor for determining level of risk for fraud.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the identifying of applicable merchants as taught by Lilly to include country codes as taught by Hogg since Hogg teaches the motivation of utilizing codes such as county codes as a factor for determining level of risk for fraud.
In reference to Claim 27:
The combination of Lilly, Fung, James and Hogg discloses the limitations of dependent claim 2.  Lilly further discloses the limitations of dependent claim 27
(Previously Presented) The method of claim 2 (see rejection of claim 2 above),
Lilly does not explicitly teach: 
wherein the one or more requirements selected is the merchant identification number.
Hogg teaches:
wherein the one or more requirements selected is the merchant identification number. ;.((Hogg) in at least FIG. 6; FIG. 10; Col 10 lines 58-67, Col 11 lines 1-8, Col 12 lines 59-67)
Both Lilly and Hogg are directed toward processes for providing credit accounts to customers and identify merchants related to specific credit offers. Hogg teaches the motivation as a means for identifying merchants by utilizing codes such as county codes, merchant codes.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the identifying of applicable merchants as taught by Lilly to include identification codes as taught by Hogg since Hogg teaches the motivation as a means for identifying merchants by utilizing codes such as county codes, merchant codes.
In reference to Claim 28:
The combination of Lilly, Fisher, Fung and Hogg discloses the limitations of dependent claim 2.  Lilly further discloses the limitations of dependent claim 28
(Previously Presented) The method of claim 2 (see rejection of claim 2 above), 
Lilly does not explicitly teach:
wherein the one or more requirements selected is the merchant category code.
Hogg teaches:
wherein the one or more requirements selected is the merchant category code. ((Hogg) in at least Col 14 lines 40-51).
Both Lilly and Hogg are directed toward processes for providing credit accounts to customers and identify merchants related to specific credit offers. Hogg teaches the motivation as a means for identifying merchants by utilizing codes such as county codes, merchant codes.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the identifying of applicable merchants as taught by Lilly to include identification codes as taught by Hogg since Hogg teaches the motivation as a means for identifying merchants by utilizing codes such as county codes, merchant codes.
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2002/0156723 A1 by Lilly et al. (Lilly) in view of US Pub No. 2010/0305993 A1 by Fisher (Fisher) in view of US Pub No. 2004/0230536 A1 by Fung et al. (Fung) as applied to claim 1 above, and further in view of US Pub No. 2007/0101351 A1 by Bagsby et al (Bagsby)
In reference to Claim 29:
The combination of Lilly, Fisher and Fung discloses the limitations of independent claim 1.  Lilly further discloses the limitations of dependent claim 29
(Previously Presented) The method of claim 1 (see rejection of claim 1 above) wherein the three levels of hierarchy comprise 
Lilly does not explicitly teach:
a technical vertical master level, a product vertical master level, and a product level, and wherein the technical vertical master level stores the requirements that an entire product line must satisfy in order for an activation request or a request to transact business be approved, the product vertical master level stores requirements that a specific program within the product line must satisfy in order for the activation request or the request to transact business be approved, and the product level requirements that a specific transaction card within the product line must satisfy in order for the activation request or the request to transact business be approved.
Bagsby teaches:
a technical vertical master level, a product vertical master level, and a product level, and wherein the technical vertical master level stores the requirements that an entire product line must satisfy in order for an activation request or a request to transact business be approved, the product vertical master level stores requirements that a specific program within the product line must satisfy in order for the activation request or the request to transact business be approved, and the product level requirements that a specific transaction card within the product line must satisfy in order for the activation request or the request to transact business be approved. ((Bagsby) in at least para 0016, para 0019, para 0029-0030, para 0033-0034)
Both Lilly and Bagsby teach grouping and categorizing customers and providing product level tiers.. Bagsby teaches the motivation of subscriber product level determination in order to determine which products to provide based on the subscriber account. It would have been obvious to one having ordinary skill at the time of to modify product level tiers of Lilly  to include product level tiers as taught by Bagsby since Bagsby teaches the motivation of subscriber product level determination in order to determine which products to provide based on the subscriber account activated and approved.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2002/0156723 A1 by Lilly et al. (Lilly) in view of US Pub No. 2004/0230536 A1 by Fung et al. (Fung) and further in view of US Pub No. 2010/0305993 A1 by Fisher (Fisher)
In reference to Claim 14:
Lilly teaches:
(Currently Amended) A system ((Lilly) in at least Abstract) comprising: 
a database ((Lilly) in at least FIG. 1; FIG. 3B; para 0035); and
a transaction computer comprising one or more processors and programming instructions encoded on a non-transitory computer readable medium which, when executed by the one or more processors ((Lilly) in at least FIG. 6; para 0033-0034)  , causes the transaction computer to: 
receive a security profile associated with a transaction card... and configured by a card party, wherein card party comprises a card vendor, a redeeming merchant a transaction facilitator, a transaction processor, a card processor a card issuer, or combinations thereof ((Lilly) in at least FIG. 2, FIG. 3A; para 0049-0052, para 0058, para 0063, para 0064-0065) [segment1, segment2, segment3], and wherein the security profile comprises three levels of hierarchy and is fully reconfigurable at any time, wherein fully reconfigurable comprises changing or updating, by the card party, one or more requirements stored in any of the three levels of hierarchy [segment1, segment2, segment3]  ((Lilly) in at least FIG. 1; Abstract; para 0036, para 0040, para 0041, para 0043, para 0046, para 0050 wherein the prior art teaches segment 1 (general purpose credit line, segment 2 associated with cash advanced credit line, segment 3 associated with extra credit line; para 0090 wherein the prior art teaches specific credit buckets)
 store the security profile in the database coupled to the transaction computer ((Lilly) in at least para 0055, para 0092); 
update one or more requirements stored in any of the three levels of hierarchy ((Lilly) in at least para 0063-0065, para 0067-0068); 
receive a request to activate a-the transaction card ((Lilly) in at least FIG. 3B, para 0033, para 0047, para 0052);
determine whether the request satisfies the security profile’s one or more requirements .((Lilly) in at least para 0051-0053);
activate the transaction card based on the determination that the request satisfies the one or more requirements; ((Lilly) in at least FIG. 3B, FIG. 7D, para 0033, para 0047, para 0051-0052, para 0089, para 0115, para 0124) and ;
transmit an indication of the activation of the transaction card. ((Lilly) in at least FIG. 3B, FIG. 7D, para 0033, para 0047, para 0051-0052, para 0089, para 0115, para 0124)
Lilly does not explicitly teach the term hierarchy:
receive a security profile associated with a transaction card wherein the transaction card has not been activated, wherein the transaction card is both a physical card and an electronic card
and wherein the transaction card security profile comprises three levels of hierarchy … three levels of hierarchy
Fung teaches:
receive a security profile associated with a transaction card wherein the transaction card has not been activated, wherein the transaction card is both a physical card and an electronic card ((Fung) in at least abstract; para 0010, para 0072, para 0076-0077, para 0085-0086, para 0190, para 0196-0198, para 0203-0204, para 0213, para 0216)
Both Lilly and Fung are directed toward processes to activate transaction cards.  Fung teaches the motivation of transaction cards that are both physical for providing information to a card reader and virtual cards in order to have transaction account devices which can be utilized at either brick to brick in-store use or virtual card use in digital wallets for transactions.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the transaction card parameters of Lilly to include both physical and virtual card account features of Fung since Fung teaches the motivation of transaction cards that are both physical for providing information to a card reader and virtual cards in order to have transaction account devices which can be utilized at either brick to brick in-store use or virtual card use in digital wallets for transactions.
Both Lilly and Fung are directed toward processes to activate transaction cards.    Fung teaches the motivation of activating pre-existing inactive cards in order to use the inactive card when the card has been inactivated for security reasons.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the transaction card activation of existing cards of Lilly to include activating existing inactive cards as taught by Fung since Fung teaches the motivation of activating pre-existing inactive cards in order to use the inactive card when the card has been inactivated for security reasons.
Fisher teaches:
…  wherein the security profile comprises three levels of hierarchy and is fully reconfigurable at any time, wherein fully reconfigurable comprises changing or updating, by the card party, one or more requirements stored in any of the three levels of hierarchy ((Fisher) in at least Abstract; FIG. 4; para 0008, para 0020-0023, para 0025, para 0045-0046, para 0055-0056);
store the security profile in the database coupled to the transaction computer ((Fisher) in at least para 0022, para 0056);
update one or more requirements stored in any of the three levels of hierarchy ((Fisher) in at least para 0046); 
Although Lilly does not explicitly recite the term “hierarchy”, the prior art Lilly teaches customer groups where card products are divided in segment levels based on profile risk.  Since different segment levels of credit products of the prior art is explicitly associated with customer groups, the prior art provides some teaching that would have led one of ordinary skill in the art to arrive at the claimed invention.
Both Lilly and Fisher are directed toward categorizing customers.  Fisher teaches the motivation creating customer category tiers (i.e. hierarchy) in response to a determined risk profile of the customer.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the categorization and segment1, segment2 and segment3 of Lilly to include language including customer category tiers as taught by Fisher since Fisher teaches the motivation creating customer category tiers (i.e. hierarchy) in response to a determined risk profile of the customer.  
Claim 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2002/0156723 A1 by Lilly et al. (Lilly) in view of US Pub No. 2004/0230536 A1 by Fung et al. (Fung) in view of US Pub No. 2010/0305993 A1 by Fisher (Fisher) as applied to claim 14 above, and further in view of US Pub. No. 7,614,549 B2 by Hogg et al (Hogg) 
In reference to Claim 15:
The combination of Lilly, Fung and Fisher discloses the limitations of independent claim 14.  Lilly further discloses the limitations of dependent claim 15.
(Original) The system of claim 14 (see rejection of claim 14 above), wherein the one or more requirements is selected from the group consisting of:
no attempt has previously been made to transact business utilizing the transaction card;.((Lilly) in at least para 0009 wherein the prior art teaches new account and new credit applications; para 0056 wherein the prior art teaches customer new to specific credit lines); 
Lilly does not explicitly teach:
a time delay between time of activation of the transaction card and time of receiving the request to transact business
a country code;
a merchant identification number; and 
a merchant category code.
Hogg teaches:
wherein the one or more requirements is selected from the group consisting of:
no attempt has previously been made to transact business utilizing the transaction card ((Hogg) in at least Abstract; FIG. 11; Col 2 lines 45-67, Col 3 lines 1-8, Col 3 lines 25-43 wherein prior art teaches merchant provides blank cards): 
a time delay between time of activation of the transaction card and time of receiving the request to transact business ((Hogg) in at least FIG. 14; Col 7 lines 10-23, Col 26 lines 58-67, Col 1-49); 
a country code ((Hogg) in at least Col 26 lines 30-40);
a merchant identification number;.((Hogg) in at least FIG. 6; FIG. 10; Col 10 lines 58-67, Col 11 lines 1-8, Col 12 lines 59-67) and
a merchant category code ((Hogg) in at least Col 14 lines 40-51).
Both Lilly and Hogg are directed toward processes for providing credit accounts to customers and identify merchants related to specific credit offers. Hogg teaches the motivation as a means for identifying merchants by utilizing codes such as county codes, merchant codes.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the identifying of applicable merchants as taught by Lilly to include identification codes as taught by Hogg since Hogg teaches the motivation as a means for identifying merchants by utilizing codes such as county codes, merchant codes.
In reference to Claim 16:
The combination of Lilly, Fung, Fisher and Hogg discloses the limitations of dependent claim 15.  Lilly further discloses the limitations of dependent claim 16.
(Previously Presented) The system of claim 15 (see rejection of claim 15 above), wherein the programming instructions executed by the one or more processors further cause the transaction computer to:
receive a request to transact business utilizing the transaction card ((Lilly) in at least Abstract; para 0030)
determine whether the request to transact business satisfies the security profile’s one or more requirements .((Lilly) in at least para 0051-0053); and
approve the request to transact business based on the determination that the one or more requirements has been satisfied ((Lilly) in at least FIG. 7C-D; para 0051-0056, para 0109-0112),
In reference to Claim 17:
The combination of Lilly, Fung, Fisher and Hogg discloses the limitations of dependent claim 15.  Lilly further discloses the limitations of dependent claim 17.
(Previously Presented) The system of claim 15 (see rejection of claim 15 above), wherein the programming instructions executed by the one or more processors further cause the transaction computer to: 
receive a request to transact business utilizing the transaction card ((Lilly) in at least Abstract; para 0030); 
determine whether the request to transact business satisfies the security profile’s one or more requirements ((Lilly) in at least para 0051-0053); and
decline the request to transact business based on the determination that at least one of the one or more requirements has not been satisfied. ((Lilly) in at least FIG. 7C-D; para 0051-0056, para 0109-0112).
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2002/0156723 A1 by Lilly et al. (Lilly) in view of US Pub No. 2004/0230536 A1 by Fung et al. (Fung) in view of US Pub No. 2010/0305993 A1 by Fisher (Fisher) as applied to claim 14 above, and further in view of US Pub No. 2007/0101351 A1 by Bagsby et al (Bagsby)
In reference to Claim 30:
The combination of Lilly, Fung, Fisher and Hogg discloses the limitations of independent claim 14.  Lilly further discloses the limitations of dependent claim 30.
 (Previously Presented) The system of claim 14 (see rejection of claim 14 above) wherein the three levels of hierarchy comprise 
Lilly does not explicitly teach:
a technical vertical master level, a product vertical master level, and a product level, and wherein the technical vertical master level stores the requirements that an entire product line must satisfy in order for an activation request or a request to transact business be approved, the product vertical master level stores requirements that a specific program within the product line must satisfy in order for the activation request or the request to transact business be approved, and the product level 
Bagsby teaches:
a technical vertical master level, a product vertical master level, and a product level, and wherein the technical vertical master level stores the requirements that an entire product line must satisfy in order for an activation request or a request to transact business be approved, the product vertical master level stores requirements that a specific program within the product line must satisfy in order for the activation request or the request to transact business be approved, and the product level   ((Bagsby) in at least para 0018, para 0019, para 0029-0030, para 0033-0034)
Both Hogg and Bagsby teach utilizing rules in order to determine if a transaction is permitted. Bagsby teaches the motivation of subscriber product level determination in order to determine which products to provide based on the subscriber account. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the rules administered for a transaction of Hogg to include product level tiers as taught by Bagsby since Bagsby teaches the motivation of subscriber product level determination in order to determine which products to provide based on the subscriber account activated and approved
Claim 18 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2002/0156723 A1 by Lilly et al. (Lilly), in view of US Pub No. 2004/0230536 A1 by Fung et al. (Fung) and further in view of US Pub No. 2010/0305993 A1 by Fisher (Fisher)
In reference to Claim 18:
Lilly teaches:
(Currently Amended) A non-transitory computer-readable medium encoded with a computer program comprising instructions that when executed by one or more processors of a transaction computer ((Lilly) in at least FIG. 6; para 0033-0034), causes the transaction computer to:
receive a security profile associated with a transaction card ...and configured by a card party, wherein card party comprises a card vendor, a redeeming merchant, a transaction facilitator, a transaction processor, a card processor, a card issuer, or combinations thereof ((Lilly) in at least FIG. 2, FIG. 3A; para 0049-0052, para 0058, para 0063, para 0064-0065) [segment1, segment2, segment3], and wherein the security profile comprises three levels of hierarchy and is fully reconfigurable at any time, wherein fully reconfigurable comprises changing or updating, by the card party, one or more requirements stored in any of the three levels of hierarchy [segment1, segment2, segment3]  ((Lilly) in at least FIG. 1; Abstract; para 0036, para 0040, para 0041, para 0043, para 0046, para 0050 wherein the prior art teaches segment 1 (general purpose credit line, segment 2 associated with cash advanced credit line, segment 3 associated with extra credit line; para 0090 wherein the prior art teaches specific credit buckets)
store the security profile in a database coupled to the transaction computer ((Lilly) in at least para 0055, para 0092);
update one or more requirements stored in any of the three levels of hierarchy; receive a request to activate g-the transaction card ((Lilly) in at least para 0063-0065, para 0067-0068)
determine whether the request satisfies the security profile's one or more requirements; activate the transaction card based on the determination that the transaction request satisfies the one or more requirements ((Lilly) in at least para 0051-0053);
transmit an indication of the activation of the transaction card. ((Lilly) in at least FIG. 3B, FIG. 7D, para 0033, para 0047, para 0051-0052, para 0089, para 0115, para 0124)
Lilly does not explicitly teach the term hierarchy:
receive a security profile associated with a transaction card , wherein the transaction card has not been activated, wherein the transaction card is both a physical card and an electronic card
and wherein the transaction card security profile comprises three levels of hierarchy … three levels of hierarchy
Fung teaches:
receive a security profile associated with a transaction card wherein the transaction card has not been activated, wherein the transaction card is both a physical card and an electronic card ((Fung) in at least abstract; para 0010, para 0072, para 0076-0077, para 0085-0086, para 0190, para 0196-0198, para 0203-0204, para 0213, para 0216)
Both Lilly and Fung are directed toward processes to activate transaction cards.  Fung teaches the motivation of transaction cards that are both physical for providing information to a card reader and virtual cards in order to have transaction account devices which can be utilized at either brick to brick in-store use or virtual card use in digital wallets for transactions.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the transaction card parameters of Lilly to include both physical and virtual card account features of Fung since Fung teaches the motivation of transaction cards that are both physical for providing information to a card reader and virtual cards in order to have transaction account devices which can be utilized at either brick to brick in-store use or virtual card use in digital wallets for transactions.
Both Lilly and Fung are directed toward processes to activate transaction cards.    Fung teaches the motivation of activating pre-existing inactive cards in order to use the inactive card when the card has been inactivated for security reasons.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the transaction card activation of existing cards of Lilly to include activating existing inactive cards as taught by Fung since Fung teaches the motivation of activating pre-existing inactive cards in order to use the inactive card when the card has been inactivated for security reasons.
Fisher teaches:
…  wherein the security profile comprises three levels of hierarchy and is fully reconfigurable at any time, wherein fully reconfigurable comprises changing or updating, by the card party, one or more requirements stored in any of the three levels of hierarchy ((Fisher) in at least Abstract; FIG. 4; para 0008, para 0020-0023, para 0025, para 0045-0046, para 0055-0056);
store the security profile in a database coupled to the transaction computer  ((Fisher) in at least para 0022, para 0056);
update one or more requirements stored in any of the three levels of hierarchy ((Fisher) in at least para 0046); 
Although Lilly does not explicitly recite the term “hierarchy”, the prior art Lilly teaches customer groups where card products are divided in segment levels based on profile risk.  Since different segment levels of credit products of the prior art is explicitly associated with customer groups, the prior art provides some teaching that would have led one of ordinary skill in the art to arrive at the claimed invention.
Both Lilly and Fisher are directed toward categorizing customers.  Fisher teaches the motivation creating customer category tiers (i.e. hierarchy) in response to a determined risk profile of the customer.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the categorization and segment1, segment2 and segment3 of Lilly to include language including customer category tiers as taught by Fisher since Fisher teaches the motivation creating customer category tiers (i.e. hierarchy) in response to a determined risk profile of the customer.  
Claim 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2002/0156723 A1 by Lilly et al. (Lilly) in view of US Pub No. 2010/0305993 A1 by Fisher (Fisher in view of US Pub No. 2004/0230536 A1 by Fung et al. (Fung) as applied to claim 18 above, and further in view of US Pub. No. 7,614,549 B2 by Hogg et al (Hogg) 
In reference to Claim 19:
The combination of Lilly, Fung and Fisher discloses the limitations of independent claim 18.  Lilly further discloses the limitations of dependent claim 19.
(Previously Presented) The non-transitory computer-readable medium of claim 18, wherein the one or more requirements is selected from the group consisting of:
no attempt has previously been made to transact business utilizing the transaction card; ;.((Lilly) in at least para 0009 wherein the prior art teaches new account and new credit applications; para 0056 wherein the prior art teaches customer new to specific credit lines); 
Lilly does not explicitly teach:
a time delay between time of activation of the transaction card and time of receiving the request to transact business; 
a country code;
a merchant identification number; and 
a merchant category code.
Hogg teaches:
wherein the one or more requirements is selected from the group consisting of:
no attempt has previously been made to transact business utilizing the transaction card ((Hogg) in at least Abstract; FIG. 11; Col 2 lines 45-67, Col 3 lines 1-8, Col 3 lines 25-43 wherein prior art teaches merchant provides blank cards): 
a time delay between time of activation of the transaction card and time of receiving the request to transact business ((Hogg) in at least FIG. 14; Col 7 lines 10-23, Col 26 lines 58-67, Col 1-49); 
a country code ((Hogg) in at least Col 26 lines 30-40);
a merchant identification number;.((Hogg) in at least FIG. 6; FIG. 10; Col 10 lines 58-67, Col 11 lines 1-8, Col 12 lines 59-67) and
a merchant category code ((Hogg) in at least Col 14 lines 40-51).
Both Lilly and Hogg are directed toward processes for providing credit accounts to customers and identify merchants related to specific credit offers. Hogg teaches the motivation as a means for identifying merchants by utilizing codes such as county codes, merchant codes.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the identifying of applicable merchants as taught by Lilly to include identification codes as taught by Hogg since Hogg teaches the motivation as a means for identifying merchants by utilizing codes such as county codes, merchant codes.
In reference to Claim 22:
The combination of Lilly, Fung and Fisher discloses the limitations of independent claim 19.  Lilly further discloses the limitations of dependent claim 22.
(Previously Presented) The non-transitory computer-readable medium of claim 19, wherein the instructions that when executed by the one or more processors further cause the transaction computer to:
receive a request to transact business utilizing the transaction card ((Lilly) in at least Abstract; para 0030); 
determine whether the request to transact business satisfies security profile’s one or more requirements .((Lilly) in at least para 0051-0053); and
approve the request to transact business based on the determination that the one or more requirements has been satisfied. ((Lilly) in at least FIG. 7C-D; para 0051-0056, para 0109-0112),
In reference to Claim 23:
The combination of Lilly, Fung and Fisher discloses the limitations of independent claim 19.  Lilly further discloses the limitations of dependent claim 23.
(Previously Presented) The non-transitory computer-readable medium of claim 19 (see rejection of claim 19 above), wherein the instructions that when executed by the one or more processors further cause the transaction computer to:
receive a request to transact business utilizing the transaction card ((Lilly) in at least Abstract; para 0030);  
determine whether the request to transact business satisfies security profile's one or more requirements .((Lilly) in at least para 0051-0053); and
decline the request to transact business based on the determination that at least one of the one or more requirements has not been satisfied ((Lilly) in at least FIG. 7C-D; para 0051-0056, para 0109-0112),
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2002/0156723 A1 by Lilly et al. (Lilly) in view of US Pub No. 2004/0230536 A1 by Fung et al. (Fung) in view of US Pub No. 2010/0305993 A1 by Fisher (Fisher) as applied to claim 18 above, and further in view of US Pub No. 2007/0101351 A1 by Bagsby et al (Bagsby)
In reference to Claim 31:
The combination of Lilly, Fung and Fisher discloses the limitations of independent claim 18.  Lilly further discloses the limitations of dependent claim 31.
(Previously Presented) The non-transitory computer-readable medium of claim 18 (see rejection of claim 18 above) wherein the three levels of hierarchy comprise 
Lilly does not explicitly teach:
a technical vertical master level, a product vertical master level, and a product level, and wherein the technical vertical master level stores the requirements that an entire product line must satisfy in order for an activation request or a request to transact business be approved, the product vertical master level stores requirements that a specific program within the product line must satisfy in order for the activation request or the request to transact business be approved, and the product level requirements that a specific transaction card within the product line must satisfy in order for the activation request or the request to transact business be approved,
Bagsby teaches:
a technical vertical master level, a product vertical master level, and a product level, and wherein the technical vertical master level stores the requirements that an entire product line must satisfy in order for an activation request or a request to transact business be approved, the product vertical master level stores requirements that a specific program within the product line must satisfy in order for the activation request or the request to transact business be approved, and the product level requirements that a specific transaction card within the product line must satisfy in order for the activation request or the request to transact business be approved, ((Bagsby) in at least para 0018, para 0019, para 0029-0030, para 0033-0034)
Both Hogg and Bagsby teach utilizing rules in order to determine if a transaction is permitted. Bagsby teaches the motivation of subscriber product level determination in order to determine which products to provide based on the subscriber account. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the rules administered for a transaction of Hogg to include product level tiers as taught by Bagsby since Bagsby teaches the motivation of subscriber product level determination in order to determine which products to provide based on the subscriber account activated and approved
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697